Exhibit 10.62

KOPPERS HOLDINGS INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT – TIME VESTING

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee directors of the Board (or the board of
directors of any Parent or Subsidiary) and consultants and other independent
advisors who provide services to the Corporation (or any Parent or Subsidiary).

B. Participant is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to Participant under the Plan.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
on the specified issuance date following the vesting of that unit. The number of
shares of Common Stock subject to the awarded Restricted Stock Units, the
applicable vesting schedule for those shares, the date on which those vested
shares shall become issuable to Participant and the remaining terms and
conditions governing the award (the “Award”) shall be as set forth in this
Agreement.

AWARD SUMMARY

 

Award Date:    February 22, 2010 Number of Shares Subject to Award:    ________
shares of Common Stock (the “Shares”) Vesting Schedule:    The Shares shall vest
upon Participant’s completion of a consecutive three (3)-year period of Service
measured from the Award Date. However, one or more Shares may be subject to
accelerated vesting in accordance with the provisions of Paragraph 5 of this
Agreement.



--------------------------------------------------------------------------------

Issuance Schedule:    The Shares in which Participant vests in accordance with
the foregoing Vesting Schedule shall become issuable immediately upon vesting
(the “Issue Date”). The actual issuance of the Shares shall be subject to the
Corporation’s collection of all applicable Withholding Taxes and shall be
effected on the applicable Issue Date or as soon as administratively practicable
thereafter, but in no event later than the close of the calendar year in which
such Issue Date occurs or (if later) the fifteenth (15th) day of the third (3rd)
calendar month following such Issue Date. The procedures pursuant to which the
applicable Withholding Taxes are to be collected are set forth in Paragraph 7 of
this Agreement.

2. Limited Transferability. Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the Award or the
underlying Shares; provided, however, any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may make a beneficiary designation for this Award at any time by
filing the appropriate form with the Plan Administrator or its designee.

3. Cessation of Service. Except as otherwise provided in Paragraph 5 below,
should Participant cease Service for any reason prior to vesting in one or more
Shares subject to this Award, then the Award will be immediately cancelled with
respect to those unvested Shares, and the number of Restricted Stock Units will
be reduced accordingly. Participant shall thereupon cease to have any right or
entitlement to receive any Shares under those cancelled units.

4. Stockholder Rights and Dividend Equivalents

(a) The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares following their actual
issuance upon the Corporation’s collection of the applicable Withholding Taxes.

(b) Notwithstanding the foregoing, should any stock dividend, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then Participant shall automatically be credited with an
additional number of Restricted Stock Units equal to the number of shares of
Common Stock which would have been paid on the Shares (plus the number of
additional shares previously credited to Participant pursuant to the dividend
equivalent right provisions of this Paragraph 4) at the time subject to this
Award had those Shares been actually issued and outstanding and entitled to that
dividend. The additional Restricted Stock Units so credited shall vest at the
same time as the Shares to which they relate and shall be distributed to
Participant concurrently with the issuance of those Shares on the applicable
Issue Date. However, each such distribution shall be subject to the
Corporation’s collection of the Withholding Taxes applicable to that
distribution.

(c) Notwithstanding the foregoing, should any cash dividend, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book

 

2



--------------------------------------------------------------------------------

account shall be established for Participant and credited with a dollar amount
equal to the amount of that dividend paid per share multiplied by the number of
Restricted Stock Units at the time subject to this Award (plus the number of
additional shares previously credited to Participant pursuant to the dividend
equivalent right provisions of this Paragraph 4) as of the record date for the
dividend. As of the first business day in January each year, the cash dividend
amounts credited to the special book account during the immediately preceding
calendar year shall be converted into a book entry of an additional number of
Restricted Stock Units determined by dividing (i) those cash dividend equivalent
amounts by (ii) the average of the Fair Market Value per share of Common Stock
on each of the dates in the immediately preceding calendar year on which those
dividends on the outstanding Common Stock were paid. The additional Restricted
Stock Units so credited shall vest at the same time as the Shares to which they
relate and shall be distributed to Participant concurrently with the issuance of
those Shares on the applicable Issue Date. However, each such distribution shall
be subject to the Corporation’s collection of the Withholding Taxes applicable
to that distribution.

5. Accelerated Vesting/Change in Control.

(a) Should Participant’s Service terminate by reason of his or her Retirement,
death or Permanent Disability prior to the scheduled vesting date for the Shares
set forth in Paragraph 1, then Participant shall immediately vest in the number
of Shares in which Participant would have been vested at the time of such
termination had the Shares subject to this Award vested in a series of
thirty-six (36) successive equal monthly installments over the duration of the
three (3)-year vesting schedule set forth in Paragraph 1.

(b) Any Restricted Stock Units subject to this Award at the time of a Change in
Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the unvested shares of
Common Stock subject to the Award at the time of the Change in Control and
provides for subsequent payout of that value in accordance with the same (or
more favorable) vesting schedule in effect for the Award at the time of such
Change in Control. In the event of such assumption or continuation of the Award
or such replacement of the Award with a cash retention program, no accelerated
vesting of the Restricted Stock Units shall occur at the time of the Change in
Control.

(c) In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation (or parent entity) may, in connection with the
assumption or continuation of the Restricted Stock Units subject to the Award at
that time, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in the Change in Control transaction, provided such common stock is readily
tradable on an established U.S. securities exchange or market.

(d) If the Restricted Stock Units subject to this Award at the time of the
Change in Control are not assumed or otherwise continued in effect or replaced
with a cash retention program in accordance with Paragraph 5(a), then those
units will vest immediately

 

3



--------------------------------------------------------------------------------

prior to the closing of the Change in Control. The Shares subject to those
vested units, together with any other Shares in which Participant is at that
time vested, will be issued on the Issue Date triggered by the Change in Control
(or otherwise converted into the right to receive the same consideration per
share of Common Stock payable to the other stockholders of the Corporation in
consummation of that Change in Control and distributed at the same time as such
stockholder payments), subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 7.

(e) Upon an involuntary termination of Participant’s Service for reasons other
than Misconduct within twenty-four (24) months following a Change in Control
transaction which does not otherwise result in the accelerated vesting of the
Restricted Stock Units pursuant to the provisions of subparagraph (d) of this
Paragraph 5, all unvested Restricted Stock Units hereunder shall immediately
vest at that time. Any unvested cash account maintained on Participant’s behalf
pursuant to the cash retention program established in accordance with
subparagraph (b) of this Paragraph 5 shall also vest at the time of such
involuntary termination and shall be paid to Participant promptly thereafter.

(f) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

6. Adjustment in Shares. In the event of any of the following transactions
affecting the outstanding shares of Common Stock as a class without the
Corporation’s receipt of consideration: any stock split, stock dividend,
spin-off transaction, extraordinary distribution (whether in cash, securities or
other property), recapitalization, combination of shares, exchange of shares or
other similar transaction affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration or in the event of a
substantial reduction to the value of the outstanding shares of Common Stock by
reason of a spin-off transaction or extraordinary distribution, then equitable
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in such manner as the Plan Administrator deems
appropriate in order to reflect such change and thereby prevent the dilution or
enlargement of benefits hereunder. In determining such adjustments, the Plan
Administrator shall take into account any amounts credited to Participant
pursuant to the dividend equivalent right provisions of Paragraph 4 in
connection with such transaction, and the determination of the Plan
Administrator shall be final, binding and conclusive.

7. Collection of Withholding Taxes.

(a) Upon the applicable Issue Date, the Corporation shall issue to or on behalf
of Participant a certificate (which may be in electronic form) for the
applicable number of underlying shares of Common Stock, subject, however, to the
Corporation’s collection of the applicable Withholding Taxes.

(b) Until such time as the Corporation provides Participant with written or
electronic notice to the contrary, the Corporation shall collect Withholding
Taxes required to be withheld with respect to the issuance of the vested Shares
hereunder (including shares attributable to the dividend equivalent rights
provided under Paragraph 4) through an automatic share withholding procedure
pursuant to which the Corporation will withhold, at the time of such issuance, a
portion of the Shares with a Fair Market Value (measured as of the issuance
date) equal to the amount of those taxes (the “Share Withholding Method”);
provided, however, that

 

4



--------------------------------------------------------------------------------

the amount of any Shares so withheld shall not exceed the amount necessary to
satisfy the Corporation’s required tax withholding obligations using the minimum
statutory withholding rates for federal and state tax purposes that are
applicable to supplemental taxable income. Participant shall be notified in
writing or electronically in the event such Share Withholding Method is no
longer available.

(c) Should any Shares (including shares attributable to the dividend equivalent
rights provided under Paragraph 4) be distributed at a time when the Share
Withholding Method is not available, then the Withholding Taxes required to be
withheld with respect to those Shares shall be collected from Participant
through either of the following alternatives:

 

  •  

Participant’s delivery of his or her separate check payable to the Corporation
in the amount of such taxes, or

 

  •  

the use of the proceeds from a next-day sale of the Shares issued to
Participant, provided and only if (i) such a sale is permissible under the
Corporation’s trading policies governing the sale of Common Stock,
(ii) Participant makes an irrevocable commitment, on or before the Issue Date
for those Shares, to effect such sale of the Shares and (iii) the transaction is
not otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.

(d) Notwithstanding the provisions of subparagraphs (a) and (b) of this
Paragraph 7, the employee portion of the federal, state and local employment
taxes required to be withheld by the Corporation in connection with the vesting
of the Shares (the “Employment Taxes”) shall in all events be collected from
Participant no later than the last business day of the calendar year in which
the Shares vest hereunder. Accordingly, to the extent the Issue Date for one or
more vested Shares (including shares attributable to the dividend equivalent
rights provided under Paragraph 4) is to occur in a year subsequent to the
calendar year in which those Shares vest, Participant shall, on or before the
last business day of the calendar year in which the Shares vest, deliver to the
Corporation a check payable to its order in the dollar amount equal to the
Employment Taxes required to be withheld with respect to those Shares.

(e) Except as otherwise provided in Paragraph 4 and Paragraph 5(b) the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued pursuant to the Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.

 

5



--------------------------------------------------------------------------------

8. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange on which the Common Stock may
be listed for trading at the time of such issuance.

9. Additional Conditions.

(a) The Corporation may cancel this Award, and Participant shall cease to have
any further right to the underlying Shares, at any time Participant is not in
compliance with this Agreement, the Plan and the following conditions:

(i) Participant shall not render services for any organization or engage,
directly or indirectly, in any business which, in the judgment of the Plan
Administrator or, if delegated by the Plan Administrator to the Chief Executive
Officer, in the judgment of such officer, is or becomes competitive with the
Corporation or any Affiliate, or which is or becomes otherwise prejudicial to or
in conflict with the interests of the Corporation or any Affiliate. Such
judgment shall be based on Participant’s positions and responsibilities while
employed by the Corporation or an Affiliate, Participant’s post-Service
responsibilities and position with the other organization or business, the
extent of past, current and potential competition or conflict between the
Corporation or an Affiliate and the other organization or business, the effect
on customers, suppliers and competitors of Participant’s assuming the
post-Service position and such other considerations as are deemed relevant given
the applicable facts and circumstances. Participant shall be free, however, to
purchase as an investment or otherwise, stock or other securities of such
organization or business so long as they are listed upon a recognized securities
exchange or traded over the counter, and such investment does not represent a
substantial investment to Participant or a greater than one percent (1%) equity
interest in the organization or business.

(ii) Participant shall not, without prior written authorization from the
Corporation, disclose to anyone outside the Corporation, or use in other than
the Corporation’s business, any secret or confidential information, knowledge or
data, relating to the business of the Corporation or an Affiliate in violation
of his or her agreement with the Corporation or the Affiliate.

(iii) Participant shall disclose promptly and assign to the Corporation or the
Affiliate all right, title and interest in any invention or idea, patentable or
not, made or conceived by Participant during employment by the Corporation or
the Affiliate, relating in any manner to the actual or anticipated business,
research or development work of the Corporation or the Affiliate and shall do
anything reasonably necessary to enable the Corporation or the Affiliate to
secure a patent where appropriate in the United States and in foreign countries.

(iv) Participant shall not in any way, directly or indirectly (a) induce or
attempt to induce any employee of the Corporation to quit employment with the
Corporation; (b) otherwise interfere with or disrupt the Corporation’s
relationship with its employees; (c) solicit, entice, or hire away any employee
of the Corporation; or (d) hire or engage any employee of the Corporation or any
former employee of the Company whose employment with the Corporation ceased less
than one (1) year before the date of such hiring or engagement.

 

6



--------------------------------------------------------------------------------

(v) Participant will not divert or attempt to divert from the Corporation any
business the Corporation had enjoyed or solicited from its customers during the
two (2) years prior to the diversion or attempted diversion of such business.

(vi) Participant shall not make any disparaging statements about the Corporation
to any of the Corporation’s past, present, or future customers, employees,
clients, contractors, vendors, or to the media or to any other person either
orally or by any other medium of communication, including internet
communication. As used herein, the term “disparaging statement” means any
communication, oral or written, which would cause or tend to cause humiliation
or embarrassment or to cause a recipient of such communication to question the
business condition, integrity, product, service, quality, confidence, or good
character of the Corporation.

(b) Notwithstanding any other provision of the Plan or this Agreement, the Plan
Administrator in its sole discretion may cancel this Award at any time prior to
the issuance of the Shares, if the employment of Participant shall be
terminated, other than by reason of death, unless the conditions in this
Section 9 are met.

(c) Failure to comply with the conditions of this Section 9 prior to, or during
the six months after, any payment or delivery pursuant to this Award shall cause
the issuance of the Shares to be rescinded. The Corporation shall notify
Participant in writing of any such rescission within two (2) years after
delivery of the Shares, and within ten (10) days after receiving such notice,
Participant shall either return the delivered Shares to the Corporation or pay
to the Corporation the amount of the proceeds recognized upon any sale or other
disposition of those Shares.

(d) Upon delivery of the Shares pursuant to this Award, the Plan Administrator
may require Participant to certify on a form acceptable to the Plan
Administrator, that Participant is in compliance with the terms and conditions
of the Plan and this Agreement.

10. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Secretary of the Corporation at its principal corporate office at 436 Seventh
Avenue, Pittsburgh, PA 15219. Except to the extent electronic notice is
expressly authorized hereunder, any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this Agreement. All notices
shall be deemed effective upon personal delivery (or electronic delivery to the
extent authorized hereunder) or upon deposit in the U.S. mail, postage prepaid
and properly addressed to the party to be notified.

11. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

12. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

 

7



--------------------------------------------------------------------------------

13. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without resort to Pennsylvania’s conflict-of-laws rules.

14. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause, unless
such rights have otherwise been limited pursuant to a separate agreement between
the Corporation (or any Parent or Subsidiary) and Participant.

IN WITNESS WHEREOF, the parties have executed this Agreement on the Award Date
indicated above.

 

KOPPERS HOLDINGS INC. By:     Title:    

PARTICIPANT Signature:     Address:            

 

8



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A. Affiliate means any entity that, directly or through one or more
intermediaries, is controlled by the Corporation, and any entity in which the
Corporation has a significant equity interest as determined by the Plan
Administrator.

B. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

C. Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.

D. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

E. Board shall mean the Corporation’s Board of Directors.

F. Change in Control of the Corporation shall have occurred in the event that:

(i) a person, partnership, joint venture, corporation or other entity, or two or
more of any of the foregoing acting as a “person” within the meaning of Sections
13(d)(3) of the 1934 Act, other than the Corporation, a majority-owned
subsidiary of the Corporation or an employee benefit plan of the Corporation or
such subsidiary (or such plan’s related trust), become(s) the “beneficial owner”
(as defined in Rule 13d-3 under the Act) of fifty percent (50%) or more of the
then outstanding voting stock of the Corporation;

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board (together with any new Board
member whose election by the Corporation’s Board or whose nomination for
election by the Corporation’s stockholders, was approved by a vote of at least
two-thirds of the Board members then still in office who either were Board
members at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board members then in office;

(iii) all or substantially all of the business of the Corporation is disposed of
pursuant to a merger, consolidation or other transaction in which the Company is
not the surviving corporation or the Corporation combines with another company
and is the surviving corporation (unless the Corporation’s stockholders
immediately following such merger, consolidation, combination, or other
transaction beneficially own, directly or indirectly, more than fifty percent
(50%) of the aggregate voting stock or other ownership interests of (x) the
entity or entities, if any, that succeed to the business of the Corporation or
(y) the combined company);

 

A-1



--------------------------------------------------------------------------------

(iv) the closing of the sale of all or substantially all of the assets of the
Corporation or a liquidation or dissolution of the Corporation; or

(v) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation of
beneficial ownership (within the meaning of Rule 13d-3 of the Act) of securities
possessing more than twenty percent (20%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders which the Board does not
recommend such stockholders to accept.

G. Code shall mean the Internal Revenue Code of 1986, as amended.

H. Common Stock shall mean shares of the Corporation’s common stock.

I. Corporation shall mean Koppers Holdings Inc., a Pennsylvania corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Koppers Holdings Inc. which shall by appropriate action adopt the Plan.

J. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

K. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq Global Market, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the Nasdaq Global Market on the date in question, as such price is
reported by the National Association of Securities Dealers for that particular
Stock Exchange. If there is no closing selling price for the Common Stock on the
date in question, then the Fair Market Value shall be the closing selling price
on the last preceding date for which such quotation exists.

(ii) If the Common Stock is at the time listed on any other Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

L. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Participant, any unauthorized use or disclosure by Participant of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or

 

A-2



--------------------------------------------------------------------------------

any other intentional misconduct by Participant adversely affecting the business
or affairs of the Corporation (or any Parent or Subsidiary) in a material
manner. The foregoing definition shall not in any way preclude or restrict the
right of the Corporation (or any Parent or Subsidiary) to discharge or dismiss
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan or this Agreement, to constitute
grounds for termination for Misconduct.

M. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

N. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

O. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

P. Permanent Disability shall mean the inability of a Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or to be of
continuous duration of twelve (12) months or more.

Q. Plan shall mean the Corporation’s 2005 Long-Term Incentive Plan.

R. Plan Administrator shall mean the committee(s) designated by the Board to
administer the Plan.

S. Retirement shall mean Participant’s voluntary termination from Service (i) on
or after his attainment of age sixty five (65), (ii) on or after his attainment
of age sixty (60) with at least twenty-five (25) years of service, or (iii) on
or after his attainment of age 55 with at least ten (10) years of service, or
involuntary termination from Service with at least thirty (30) years of service
other than in connection with a termination for Misconduct. “Years of service”
means Participant’s total number of years of “accumulated service” as such term
is defined with respect to salaried employees under the Retirement Plan for
Koppers Inc. (regardless of whether Participant is eligible to receive a benefit
under such plan).

T. Service shall mean Participant’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor. For
purposes of this Agreement, Participant shall be deemed to cease Service
immediately upon the occurrence of either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service shall not be deemed to cease during a period
of military leave, sick leave or other personal leave approved by the
Corporation; provided, however, that except to the extent otherwise required by
law or expressly authorized by the Plan Administrator or by the Corporation’s
written policy on leaves of absence, no Service credit shall be given for
vesting purposes for any period Participant is on a leave of absence.

 

A-3



--------------------------------------------------------------------------------

U. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Market or the New York Stock Exchange.

V. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

W. Withholding Taxes shall mean the federal, state and local income and
employment taxes required to be withheld by the Corporation in connection with
the vesting and concurrent issuance of the shares of Common Stock under the
Award, including any additional shares resulting from the dividend equivalent
right provisions of the Award.

 

A-4